DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I claims 1-13 in the reply filed on 11/2/2020 is acknowledged.  The traversal is on the ground(s) of lack of search burden.  This is not found persuasive because as set forth on page 4 of the restriction,  
   the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) as the inventions are drawn to a system, a method and a cartridge. The subject search areas are crowded and the art is close as evidenced by WO 2013/098398 to Talon:
Talon discloses a method for controlling the electrical power supplied to an electric heater in an aerosol-generating system, wherein the method comprises the following steps:
i)    providing an aerosol-generating system, comprising an electric heater, a pair of first contacts for delivering electrical power to the electric heater, and a pair of second contacts contacting the electric heater for measuring the voltage between the second contacts (see §1.1),
ii)    delivering electrical power to the electric heater through the first contacts,
iii)    obtaining the value of current that flows between the two first electrodes, and

heater
v)    controlling the electrical power supplied to the electric heater based upon the measured voltage (seep. 18 1.18-23 in combination with p. 17 1.1-33).
Applicant’s remarks do not consider the volume of art required to be search and the considerations regarding the separate status and divergent subject matter. The claims are broad in scope and considerations for system, method and cartridge require separate approaches for search. The method recites steps and in particular control. The latter includes circuitry. A cartridge involves construction as set forth in paragraphs 52, 53 of applicant’s publication Applicant discloses each claim group as a separate embodiment. All this leads to additional search strategies and search areas and consideration of different issues when searching art. Applicant picks classifications as if that comprises a search. That is erroneous approach to the task required for each search. Talon shows that search needs particularization for each group of claims:

    PNG
    media_image1.png
    359
    294
    media_image1.png
    Greyscale

 Searches will include H05B1/0227 OR H05B1/0297.

The requirement is still deemed proper and is therefore made FINAL.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because fig 2, 7 contain blocks with numbers and without words and legends for clarity regarding what is claimed and to facilitate search. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,8,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7,8 recite “conductive sheet” which is not defined or exemplified in the present specification. What is a conductive sheet? What is a sheet? The phrase is further unclear because electrodes or contacts are recited on or covered by a sheet. Are they the same? Claim 11 recites “any combinations thereof” which phrase encompasses a multitude of arrangements and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,9-11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talon et al (WO 2013/098398, US 2014/0345633, 10448670).
Talon discloses for claim 1: 1. (Currently Amended) An aerosol-generating system(fig 2), comprising:  an electric heater 20; a pair of first contacts configured to deliver electrical power to the electric heater(between power supply 40 and heater 20,fig 2); and a pair of second contacts independently contacting the electric heater configured to measure a voltage between the second contacts(between measurement unit 50 and heater 20,fig 2).
References are to the US publication.
The claim at best differs in that the second contacts “independently” contact the heater.
It is considered that the second contacts depicted in fig 2 of Talon teach independent contact even though the figure is a schematic circuit depiction of that. The Talon disclosure is consistent with applicant’s disclosure in paragraph 30 of its publication. Insulation is conventional for contacts(Talon par 58-59).
The advantage is an ability to both heat and measure(par 58,59).


2. (Currently Amended) The aerosol-generating system according to claim 1, wherein the system further comprises: electric circuitry; and a power source, and wherein the electric circuitry is configured to control the electrical power supplied from the power source to the electric heater based upon the measured voltage(power source 50,measurement/control 50/52,para 90-96,fig 2).

3. (Currently Amended) The aerosol-generating system according to claim 2, wherein the electric circuitry is further configured to: measure the voltage between the second contacts and control the electrical power supplied to the electric heater based upon the measured voltage(power source 50,measurement/control 50/52,para 90-96,fig 2).

4. (Currently Amended) The aerosol-generating system according to claim 2, wherein the electric circuitry is further configured to: measure the voltage between the second contacts; determine a resistance of the electrical heater based upon the measured voltage; and control the electrical power supplied to the electric heater based upon the determined resistance(power source 50,measurement/control 50/52,para 90-96,fig 2).


9. (Currently Amended) The aerosol-generating system according to claim 6, wherein the heating element of the electric heater is a mesh element(par 60,72 as the substrate and heater contact each other).
10. (Currently Amended) The aerosol-generating system according to claim 9, wherein at least one of the two electrodes is a mesh element with a denser mesh density compared to the mesh density of the mesh element in a center region of the heating element(para 59).
11. (Currently Amended) The aerosol-generating system according to claim 6, wherein the heating element of the electric heater is an electric coil, a heated capillary, a heated mesh, a heated metal plate, one or more heater blades, or any combinations thereof(para 59).
13. (Currently Amended) The aerosol-generating system according to claim 2, wherein the system further comprises: an aerosol-generating device, wherein the aerosol-generating device comprises the first and second contacts, and wherein the aerosol-generating device comprises the electric circuitry and the power source(fig 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talon et al (WO 2013/098398, US 2014/0345633, 10448670) in view of Hatton et al (US 2018/0077967).
5. (Currently Amended) The aerosol-generating system according to claim 1, wherein the second contacts are configured as pogo pins.
The claim differs in that the second contacts are configured as pogo pins.

The advantage is facilitation of connection and proper electrical connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Talon by providing second contacts configured as pogo pins as taught by Hatton for facilitation of connection and proper electrical connection.
Claims 7-8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talon et al (WO 2013/098398, US 2014/0345633, 10448670) in view of in view of Liu (US 2014/0224244) and Bilat (US 2018/030361).
7. (Currently Amended) The aerosol-generating system according to claim 6, wherein at least one of the two electrodes of the electric heater is covered by a conductive sheet.
8. (Currently Amended) The aerosol-generating system according to claim 7, wherein the first contacts are blade (para 59) contacts provided on the conductive sheets.
12. (Currently Amended) The aerosol-generating system according to claim 1, wherein the system further comprises:
a cartridge, wherein the cartridge comprises an aerosol-generating substance, and wherein the electric heater is provided in the cartridge.
The claims differ in that the electrodes (claim 7) or first contacts (claim 8) are covered by or provided on conductive sheets and the first contacts are blade contacts. Claim 12 differs in that the heater is located in the cartridge.
Liu teaches in the abstract, par 32, 36 that use of a coating or sheet, for example tin, on a heater electrode is known to increase electrical conductivity or reduce electrical resistivity of an electrode.

The advantage is obtaining stable resistance values.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Talon by coating electrodes or contacts as taught by Liu and Bilat and using a blade contact and locating the heater in a cartridge as taught by Bilat for obtaining stable resistance values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761